 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
10
11

12   ILLUMINA, INC., and                                      Case No. 3:19-cv-03770-WHO (TSH)
     ILLUMINA CAMBRIDGE LTD.,                                 Case No. 3:20-cv-01465-WHO
13
                            Plaintiffs,
14                                                            [PROPOSED] ORDER GRANTING
             v.                                               ILLUMINAS ADMINISTRATIVE
15                                                            MOTION TO FILE UNDER SEAL (ECF
     BGI GENOMICS CO. LTD., BGI                               NO. 130)
16   AMERICAS CORP., MGI TECH CO.,
     LTD., MGI AMERICAS, INC., and
17   COMPLETE GENOMICS, INC.

18                          Defendants.

19   COMPLETE GENOMICS, INC.

20                          Counterclaim-Plaintiff,

21          v.

22   ILLUMINA, INC., and ILLUMINA
     CAMBRIDGE LTD.
23
                            Counterclaim-Defendants.
24

25
26

27

28

     [PROPOSED] ORDER GRANTING ILLUMINAS MOT. TO FILE UNDER SEAL           Case Nos. 3:19-cv-03770-WHO (TSH)
                                                                                          & 3:20-cv-01465-WHO
 1           This matter comes before the Court on Illumina, Inc. and Illumina Cambridge LTDs

 2   (Illumina) Administrative Motion To File Under Seal, ECF No. 130. Having considered the

 3   motion, as well as the pleadings and materials lodged in this action, the Court finds good cause and

 4   GRANTS the motion to seal as indicated in the table below.

 5
                            Document                                Portion of Document to be Sealed
 6
       Joint Letter Brief                                      Yellow-highlighted/redacted portions at:
 7
       (originally filed under seal at ECF No. 130-4,                 Pgs. 1 and 3.
 8
       redacted at ECF No. 130-3)
 9
       Exhibit A to the Joint Letter Brief                     Yellow-highlighted/redacted portions, as
10
       (originally filed under seal, in its entirety, at       reflected in Exhibit 1 to the April 24, 2020,
11
       ECF No. 130-6)                                          Declaration of Carson D. Anderson at:
12

13                                                                    Pg. 46, lines 1-3, 6, 14-15, and 21;

14                                                                    Pg. 48, lines 5 and 19;

15                                                                    Pg. 50, lines 24-25;

16                                                                    Pg. 51, lines 1-11, 15, 17, and 20-23;

17                                                                    Pg. 53, lines 2-6, 8-9, 13-14, and 16-19;

18                                                                    Pg. 54, line 22; and

19                                                                    Pg. 55, lines 16, 20, and 24-25.

20

21

22           IT IS SO ORDERED:
23

24

25   Dated: ___________________,
              April 29           2020
                                                           The Honorable William H. Orrick
26                                                         United States District Judge
                                                            Thomas S. Hixson
27                                                          United States Magistrate Judge
28
                                                           1
     [PROPOSED] ORDER GRANTING ILLUMINAS MOT. TO FILE UNDER SEAL                   Case Nos. 3:19-cv-03770-WHO (TSH)
                                                                                                  & 3:20-cv-01465-WHO
